SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. 14)* Teche Holding Company (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) November 22, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: xRule 13d-1(b) ¨Rule 13d-1(c) ¨Rule 13d-1(d) * The remainder of the cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) Page 1 of 4 CUSIP No. 878Schedule 13G 1. Name of Reporting Person: Teche Federal Bank Employee Stock Ownership Plan 2. Check the appropriate box if a member of a group* (a) x(b) 3. SEC Use Only 4. Citizenship or Place of Organization:Louisiana Number of Shares Beneficially Owned by Each Reporting Person with: 5. Sole Voting Power: -0- 6. Shared Voting Power: 7. Sole Dispositive Power: -0- 8. Shared Dispositive Power: 9. Aggregate Amount Beneficially Owned by Each Reporting Person: Check Box If The Aggregate Amount in Row (9) Excludes Certain Shares* Percent of Class Represented by Amount in Row 9:13.5% 12.Type of Reporting Person*: EP * SEE INSTRUCTION Page2 of 4 Item 1(a) Name of Issuer:Teche Holding Company Item 1(b) Address of Issuer’s Principal Executive Offices: 1120 Jefferson Terrace New Iberia, Louisiana 70538 Item 2(a) Name of Person Filing: Teche Federal Bank Employee Stock Ownership Plan Item 2(b) Address of Principal Business Office:Same as Item 1(b) Item 2(c) Citizenship:Louisiana Item 2(d) Title of Class of Securities:Common Stock Item 2(e) CUSIP Number:878 Item 3 Check whether the person filing is a: Item 3(f) X Employee Benefit Plan, in accordance with Rule 13d-1(b)(1)(ii)(F). Item 3(j) X Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Item 3 (a) (b) (c) (d) (e) (g) (h) (i) - not applicable. Item 4(a) Amount Beneficially Owned:279,833 Item 4(b) Percent of Class:13.5% Item 4(c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote -0- (ii) shared power to vote or to direct the vote (iii) sole power to dispose or to direct the disposition of -0- (iv) shared power to dispose or to direct the disposition of Item 5 Ownership of Five Percent or Less of Class: Not applicable Page 3 of 4 Item 6 Ownership of More than Five Percent on Behalf of Another Person: Not applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable Item 8 Identification and Classification of Members of the Group. This Schedule 13G is being filed on behalf of the Employee Stock Ownership Plan (“ESOP”) identified in Item 2(a) by the Plan Committee and the Plan Trustee both filing under the Item 3(f) and 3(j) classifications. Exhibit A contains a disclosure of the voting and dispositive powers over shares of the issuer held directly by these entities exclusive of those shares held by the ESOP as well as identification of members of these groups. Item 9 Notice of Dissolution of Group. Not applicable Item 10 Certification. By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were acquired in the ordinary course of business and were not acquired for the purpose of and do not have the effect of changing or influencing the control of the issuer of such securities and were not acquired in connection with or as a participant in any transaction having such purpose or effect. Page 4 of 4 SIGNATURE: After reasonable inquiry and to the best of my knowledge and belief, as a member of the ESOP Plan Committee, I certify that the information set forth in this statement is true, complete and correct. /s/ J.L. Chauvin 01/20/2011 J.L. Chauvin Date /s/ W. Ross Little, Jr. 01/20/2011 W. Ross Little, Jr. Date /s/ Jason P. Freyou 01/20/2011 Jason P. Freyou Date SIGNATURE: After reasonable inquiry and to the best of my knowledge and belief, as a member of the ESOP Trustee Committee, I certify that the information set forth in this statement is true, complete and correct. /s/ Mary Coon Biggs 01/20/2011 Mary Coon Biggs Date /s/ Donelson T. Caffery, Jr. 01/20/2011 Donelson T. Caffery, Jr. Date /s/ Robert L. Wolfe, Jr. 01/20/2011 Robert L. Wolfe, Jr. Date Exhibit A Identification of Members of Group Shares of common stock of the issuer are held in trust for the benefit of participating employees by the ESOP Plan Trustee. The Plan Trustee shares voting and dispositive power with the Plan Committee. By the terms of the Plan, the Plan Trustee votes stock allocated to participant accounts as directed by participants. Stock held by the Trust, but not yet allocated is voted by the Plan Trustee as directed by the Plan Committee. Investment direction is exercised by the Plan Trustee as directed by the Plan Committee. The Plan Committee and the Plan Trustee share voting and dispositive power with respect to the unallocated stock held by the ESOP pursuant to their fiduciary responsibilities under Section 404 of the Employee Retirement Income Security Act of 1974, as amended. Members of the Plan Committee and their beneficial ownership of shares of common stock of the issuer exclusive of membership on the Plan Committee and of shares beneficially owned as a Participant in the Plan are as follows: Beneficial Beneficial Ownership Name Ownership(1)(2)(3) as Plan Participant J.L. Chauvin W. Ross Little, Jr. Jason P. Freyou -0- Members of the Trustee Committee and their beneficial ownership of shares of common stock of the issuer exclusive of membership on the Trustee Committee and of shares beneficially owned are as follows: Beneficial Beneficial Ownership Name Ownership(1)(2)(3) as Plan Participant Mary Coon Biggs -0- Donelson T. Caffery, Jr. -0- Robert L. Wolfe, Jr. -0- Beneficial ownership as of January 20, 2011. Includes shares of common stock of issuer owned in conjunction with family members. The Plan Committee and Plan Trustee(s) disclaims ownership of these shares in conjunction with the exercise of their fiduciary duties as members of the Plan Committee and Trustee Committee. Includes beneficial shares beneficially owned as a plan participant Excludes shares awarded under the Management Stock Bonus Plan, 2001 Stock Based Incentive Plan, and 2004 Stock Based Incentive Plan for which individuals do not presently exercise voting or dispositive power. (3)Includes stock related to exercisable options.
